

116 HR 7545 IH: Transportation and Infrastructure Profession Opportunity Grants Act
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7545IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Mr. Lewis introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend subtitle A of title XX of the Social Security Act to provide for grants to conduct demonstration projects designed to provide eligible individuals with the opportunity to obtain education and training for occupations in the fields of transportation and infrastructure that pay well and are expected to experience labor shortages or be in high demand.1.Short titleThis Act may be cited as the Transportation and Infrastructure Profession Opportunity Grants Act.2.Transportation and infrastructure profession opportunity grantsSubtitle A of title XX of the Social Security Act (42 U.S.C. 1397 et seq.) is amended by inserting after section 2008 the following:2008A.Transportation and infrastructure profession opportunity grants(a)PurposeThe purpose of this section is to increase and improve opportunities and Federal supports for low-income people, especially women, racial or ethnic minorities, and veterans, to enter, follow, and succeed in a career pathway in transportation and infrastructure professions. By the enactment of this section, the Congress intends to enhance these opportunities through partnerships with organizations that specialize in serving these populations.(b)Authority To award grantsThe Secretary, in consultation with the Secretary of Labor and the Secretary of Transportation, shall award grants to eligible entities to conduct demonstration projects that are designed to provide eligible individuals with the opportunity to obtain education and training for transportation and infrastructure professions that pay at least 300 percent of the Federal poverty level and are expected to experience labor shortages or be in high demand.(c)Assessment of labor shortage and demandIn assessing whether a transportation and infrastructure profession experiences labor shortages or is in high demand, the Secretary, in consultation with the Secretary of Labor and the Secretary of Transportation, using available Federal, State, and local data and other information as the Secretary may deem appropriate, shall consider, with respect to the geographic area proposed to be served by an applicant—(1)relevant and updated employment and labor market trends to assess historic, current, and projected future trends for specific occupations;(2)available occupational wage data to understand earnings potential;(3)local training capacity to fill current and future workforce needs;(4)the workforce needs of transportation and infrastructure employers and agencies; and(5)racial, gender, and economic disparities in pay or promotion rates that may exist in the transportation and infrastructure profession for which the applicant proposes to train, as well as disparities in pay or promotion rates that may exist between veterans and non-veterans in the profession.(d)Application(1)RequirementsAn eligible entity applying for a grant to carry out a demonstration project under this section shall submit to the Secretary an application for the grant that includes the following:(A)A description of how the applicant will use a career pathways approach to train eligible individuals for transportation and infrastructure professions that pay, or will put eligible individuals on a career path to a related occupation that pays, at least 300 percent of the Federal poverty level.(B)A description of the adult basic education and literacy activities, work readiness activities, training activities, and case management and career coaching services that the applicant will use to assist eligible individuals to gain work experience, connection to employers, and job placement, and a description of the plan for recruiting, hiring, and training staff to provide the case management, mentoring, and career coaching services, under the project directly or through local governmental, apprenticeship, educational, or charitable institutions.(C)A demonstration that the applicant has experience working with low-income populations, or a description of the plan of the applicant to work with a partner organization that has the experience.(D)A plan for providing post-employment support and ongoing training as part of a career pathway under the project.(E)A description of the support services that the applicant will provide under the project, including a plan for how child care and transportation support services will be guaranteed and, if the applicant will provide a cash stipend or wage supplement, how the stipend or supplement would be calculated and distributed.(F)A certification by the applicant that the project development included—(i)consultation with a local workforce development board established under section 107 of the Workforce Innovation and Opportunity Act;(ii)consideration of apprenticeship and pre-apprenticeship models registered under the Act of August 16, 1937 (also known as the National Apprenticeship Act);(iii)consideration of career pathway programs in the State in which the project is to be conducted; and(iv)a review of the State plan under section 102 or 103 of the Workforce Innovation and Opportunity Act.(G)A description of the availability and relevance of recent labor market information and other pertinent evidence of in-demand jobs or worker shortages.(H)A certification that the applicant will directly provide or contract for the training services described in the application.(I)A commitment by the applicant that, if the grant is made to the applicant, the applicant will—(i)during the planning period for the project, provide the Secretary with any information needed by the Secretary to establish adequate data reporting and administrative structure for the project;(ii)hire a person to direct the project not later than the end of the planning period applicable to the project;(iii)accept all technical assistance offered by the Secretary with respect to the grant;(iv)participate in such in-person grantee conferences as are regularly scheduled by the Secretary;(v)provide all data required by the Secretary under subsection (h); and(vi)notify the local disabled veterans’ outreach program specialists under section 4103A of title 38, United States Code, and the local veterans’ employment representatives under section 4104 of such title, of the grantee’s outreach plan for advertising training opportunities to potential participants in the project.(2)PreferencesIn considering applications for a grant for a demonstration project under this section, the Secretary—(A)shall give preference to—(i)applications submitted by applicants who have business and community partners in each of the following categories:(I)State and local government agencies and social service providers, including a State or local entity that administers a State program funded under part A of title IV;(II)institutions of higher education, apprenticeship programs, and local workforce development boards established under section 107 of the Workforce Innovation and Opportunity Act; and(III)transportation and infrastructure employers, transportation and infrastructure industry or sector partnerships, labor unions, and labor-management partnerships;(ii)applications that include opportunities for mentoring or peer support, and make career coaching available, as part of the case management plan;(iii)applications that include a commitment to providing project participants with a cash stipend or wage supplement;(iv)applications which have an emergency cash fund to assist project participants financially in emergency situations;(v)applications submitted by, or in partnership with, an eligible entity with a history of providing specialized programming or training to low-income women, racial or ethnic minorities, or veterans; and(vi)applications submitted by eligible entities that include plans to provide one or more of the supports described in subsection (e)(2)(B); and(B)may give preference to—(i)applicants that will administer the training program through, or in partnership with, an institution of higher education that is a Historically Black College or University or a minority-serving institution;(ii)applicants that will administer the training program through, or in partnership with, institutions of higher education at which at least 50 percent of students receive Pell Grants under subpart 1 of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a);(iii)applicants that will administer the training program through, or in partnership with, an Indian tribe or a tribal organization; and(iv)applicants that will administer the training program through, or in partnership with, a territory or an eligible entity in a territory.(e)Use of grants(1)In generalAn entity to which a grant for a demonstration project is made under this section shall use the grant in accordance with the approved application for the grant.(2)Support to be provided(A)Required supportA project for which a grant for a demonstration project is made under this section shall include the following:(i)An assessment for adult basic skill competency, and provision of adult basic skills education if necessary for lower-skilled eligible individuals to enroll in the project and go on to enter and complete post-secondary training, through means including the following:(I)Establishing a network of partners that offer pre-training activities for project participants who need to improve basic academic skills or English language proficiency before entering a transportation and infrastructure occupational training career pathway program.(II)Offering resources to enable project participants to continue advancing adult basic skill proficiency while enrolled in a career pathway program.(III)Embedding adult basic skill maintenance as part of ongoing post-graduation career coaching and mentoring.(ii)A guarantee that child care is an available and affordable support service for project participants through means such as the following:(I)Referral to, and assistance with, enrollment in a subsidized child care program.(II)Direct payment to a child care provider if a slot in a subsidized child care program is not available or reasonably accessible.(III)Payment of co-payments or associated fees for child care.(iii)Case management plans that include career coaching (with the option to offer appropriate peer support and mentoring opportunities to help develop soft skills and social capital), which may be offered on an ongoing basis before, during, and after initial training as part of a career pathway model.(iv)A plan to provide project participants with commuting costs through means such as the following:(I)Referral to, and assistance with enrollment in, a subsidized transportation program.(II)If a subsidized transportation program is not reasonably available, direct payments to subsidize commuting costs.(v)Assistance with programs and activities, including legal assistance, deemed necessary to address arrest or conviction records as an employment barrier.(B)Allowed supportThe goods and services provided under a project for which a grant for a demonstration project is made under this section may include the following:(i)A cash stipend that is at least monthly.(ii)A reserve fund for financial assistance to project participants in emergency situations.(iii)Tuition, and training materials such as books, software, uniforms, shoes, helmets, eye goggles, and other personal protective equipment.(iv)In-kind resource donations such as interview clothing and conference attendance fees.(v)Assistance with accessing and completing high school equivalency or adult basic education courses as necessary to achieve success in the project and make progress toward career goals.(vi)Licensing and examination fees needed for professional certification.(vii)Other support services as deemed necessary for family well-being, success in the project, and progress toward career goals.(C)Treatment of support for purposes of means-tested programsAny goods or services provided to an eligible individual participating in a project for which a grant for a demonstration project is made under this section shall not be considered income, and shall not be taken into account for purposes of determining the eligibility of the individual for, or amount of benefits to be provided to the individual, under any means-tested program.(3)TrainingThe number of hours of training provided to an eligible individual under a project for which a grant for a demonstration project is made under this section, for a recognized postsecondary credential, including an industry-recognized credential, which is awarded in recognition of attainment of measurable technical or occupational skills necessary to gain employment or advance within an occupation (including a certificate awarded by a local workforce development board established under section 107 of the Workforce Innovation and Opportunity Act), shall be—(A)not less than the number of hours of training required for certification in that level of skill by the State in which the project is conducted; or(B)if there is no such requirement, such number of hours of training as the Secretary finds is necessary to achieve that skill level.(4)Income limitationAn entity to which a grant for a demonstration project is made under this section shall not use the grant to provide support to a person who is not an eligible individual.(5)Inclusion of TANF recipientsIn the case of a project for which a grant for a demonstration project is made under this section that is conducted in a State that has a program funded under part A of title IV, at least 10 percent of the eligible individuals to whom support is provided under the project shall meet the income eligibility requirements under the program, without regard to whether the individuals receive benefits or services directly under the program.(6)ProhibitionAn entity to which a grant for a demonstration project is made under this section shall not use the grant for purposes of entertainment, except that case management and career coaching services may include celebrations of specific career-based milestones such as completing a semester, graduation, or job placement.(f)Technical assistanceThe Secretary shall provide technical assistance—(1)to assist eligible entities in applying for grants for demonstration projects under this section;(2)that is tailored to meet the specific needs of grantees at each stage of the administration of projects for which grants for demonstration projects are made under this section;(3)that is tailored to meet the specific needs of eligible entities in carrying out demonstration projects for which a grant is made under this section; and(4)to facilitate the exchange of information among eligible entities regarding best practices and promising practices used in the projects.(g)Evaluation(1)In generalThe Secretary shall, by grant, contract, or interagency agreement, conduct evaluations of the demonstration projects for which a grant is made under this section.(2)Rule of interpretationEvaluations conducted pursuant to this subsection may include a randomized controlled trial, but this subsection shall not be interpreted to require an evaluation to include such a trial.(h)Reports(1)To the SecretaryAn eligible entity awarded a grant to conduct a project under this section shall submit interim reports to the Secretary on the activities carried out under the project, and, on the conclusion of the project, a final report on the activities. Each such report shall include data on participant outcomes related to earnings, employment in transportation and infrastructure professions, graduation rate, graduation timeliness, credential attainment, participant demographics, and other data specified by the Secretary.(2)To the CongressDuring each Congress, the Secretary shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report—(A)on the demographics of the participants in the projects for which a grant is made under this section;(B)on the rate of which project participants completed all activities under the projects;(C)on the employment credentials acquired by project participants;(D)on the employment of project participants on completion of activities under the projects, and the earnings of project participants at entry into employment;(E)on best practices and promising practices used in the projects;(F)on the nature of any technical assistance provided to grantees under this section;(G)on, with respect to the period since the period covered in the most recent prior report submitted under this paragraph—(i)the number of applications submitted under this section, with a separate statement of the number of applications referred to in subsection (d)(2)(A)(iii);(ii)the number of applications that were approved, with a separate statement of the number of such applications referred to in subsection (d)(2)(A)(iii); and(iii)the 10 individual applications not approved for a grant for a demonstration project under this section that showed the greatest potential to meet the purpose of this section, including the estimated number of beneficiaries of each such application;(H)that includes an assessment of the effectiveness of the projects with respect to addressing transportation and infrastructure professions workforce shortages or in-demand jobs; and(I)on the design, nature, and results of the evaluations required by subsection (g), including whether a randomized controlled trial was used in the evaluation and, if so, the reasons for doing so.(i)DefinitionsIn this section:(1)Career pathwayThe term career pathway has the meaning given that term in section 3(7) of the Workforce Innovation and Opportunity Act.(2)Commuting costsThe term commuting costs means the cost of public transit, ride-sharing, or gasoline for a personal vehicle, for commuting between a project participant’s residence and any site at which the participant receives services under the project.(3)Eligible entityThe term eligible entity means any of the following entities that demonstrates in an application submitted under this section that the entity has the capacity to fully develop and administer the project described in the application:(A)A local workforce development board established under section 107 of the Workforce Innovation and Opportunity Act.(B)A State or territory, a political subdivision of a State or territory, or an agency of a State, territory, or such a political subdivision, including a State, territory, or local entity that administers a State or territory program funded under part A of title IV.(C)An Indian Tribe or a Tribal organization.(D)An institution of higher education (as defined in section 101 or 102(a)(1)(B) of the Higher Education Act of 1965).(E)A nonprofit organization described in section 501(c)(3) of the Internal Revenue Code of 1986, a labor organization, or an entity with shared labor-management oversight, that has a demonstrated history of providing transportation and infrastructure profession training to eligible individuals.(4)Eligible individualThe term eligible individual means—(A)an individual whose family income does not exceed 200 percent of the Federal poverty level; or(B)an individual who is receiving services under section 477.(5)Federal poverty levelThe term Federal poverty level means the poverty line (as defined in section 673(2) of the Omnibus Budget Reconciliation Act of 1981, including any revision required by such section applicable to a family of the size involved).(6)Historically Black College or UniversityThe term Historically Black College or University has the meaning given the term part B institution in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061).(7)Indian Tribe; Tribal organizationThe terms Indian Tribe and Tribal organization have the meaning given the terms in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).(8)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 or 102(a)(1)(B) of the Higher Education Act of 1965.(9)Minority-serving institutionThe term minority-serving institution has the meaning given the term—(A)Hispanic-serving institution in section 502 of the Higher Education Act of 1965 (20 U.S.C. 1101a);(B)Tribal college or university in section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c);(C)Alaska Native-serving Institution in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b));(D)Native Hawaiian-serving institution in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b));(E)Predominantly Black Institution in section 371(c) of the Higher Education Act of 1965 (20 U.S.C. 1067q(c));(F)Asian American and Native American Pacific Islander-serving institution in section 371(c) of the Higher Education Act of 1965 (20 U.S.C. 1067q(c)); and(G)Native American-serving nontribal institution in section 371(c) of the Higher Education Act of 1965 (20 U.S.C. 1067q(c)).(10)Racial or ethnic minoritiesThe term racial or ethnic minorities means persons of Black or African-American, American Indian, Alaska Native, Asian, Native Hawaiian, or Pacific Islander descent, and Hispanic persons (including those of Mexican, Puerto Rican, Cuban, Central American, or South American descent).(11)Randomized controlled trialThe term randomized controlled trial means an evaluation that employs random assignment of eligible individuals to a treatment group that receives the project component under evaluation and a control group that does not, in order to establish causal links between assistance and outcomes.(12)StateThe term State means the 50 States of the United States and the District of Columbia.(13)TerritoryThe term territory means the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa.(14)Transportation and infrastructure professionThe term transportation and infrastructure profession means any profession requiring certification or training to construct, maintain, manage, operate, or repair roads, bridges, tunnels, rails, airports, seaports, water and sewage systems, utility systems, or public buildings, or to operate public transit.(j)Funding(1)In generalOut of any funds in the Treasury of the United States not otherwise appropriated, there are appropriated to the Secretary to carry out this section $100,000,000 for each of fiscal years 2021 through 2025.(2)Allocation of fundsOf the amount appropriated for a fiscal year under paragraph (1) of this subsection—(A)90 percent shall be available for demonstration project grants under subsection (e)(1);(B)6 percent, plus all amounts referred to in subparagraph (A) that remain unused after all grant awards are made for the fiscal year, shall be available for the provision of technical assistance and associated staffing; and(C)4 percent shall be available for studying the effects of the demonstration projects for which a grant is made under this section, and for associated staffing, for the purpose of supporting the rigorous evaluation of the demonstration projects, and supporting the continued study of the short-, medium-, and long-term effects of all such projects.(k)Nonapplicability of preceding sections of this subtitle(1)In generalExcept as provided in paragraph (2), the preceding sections of this subtitle shall not apply to a grant awarded under this section.(2)Exception for certain limitations on the use of grantsSection 2005(a) (other than paragraphs (2), (3), (5), (6), and (8)) shall apply to a grant awarded under this section to the same extent and in the same manner as such section applies to payments to States under this subtitle..